WARNER, Judge,
concurring specially.
This is an appeal from an order striking pleadings and entering a default based upon discovery abuses. Appellant claims that he complied with all outstanding orders compelling discovery. However, his compliance amounts to the continual furnishing of evasive and incomplete answers to discovery requests (which according to Rule 1.380(a)(3), Florida Rules of Civil Procedure, is the equivalent of a failure to answer). At some point “mere foot dragging” becomes conduct which evinces deliberate callousness and willful disregard of the court’s authority. See Commonwealth Federal Sav. and Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990). And while I can find on this record a violation of the letter of the law by the filing of patently evasive and incomplete answers to interrogatories after being ordered to answer them, I also note a willful violation of the “spirit” of the law as evidenced by the two year effort, mostly unsuccessful, to extract information from this defendant. The trial court did not abuse its discretion.